Citation Nr: 1311218	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  07-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals, posterior process talus fracture, left heel, with left ankle flexor hallucis longus tendinitis, degenerative joint disease, and mild instability, prior to February 13, 2009.

2.  Entitlement to a disability rating in excess of 30 percent for residuals, posterior process talus fracture, left heel, with left ankle flexor hallucis longus tendinitis, degenerative joint disease, and mild instability, as of February 13, 2009.

3.  Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected residuals, posterior process talus fracture, left heel, with left ankle flexor hallucis longus tendinitis, degenerative joint disease, and mild instability and/or service-connected left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel


INTRODUCTION

The Veteran had active service from May 1988 to June 1992.

The matter of entitlement to an increased rating for the Veteran's service-connected left ankle/heel disability comes before the Board of Veterans' Appeals (BVA or Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

In September 2008, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO (Travel Board hearing).  A transcript of the hearing has been incorporated into the record.

This matter was initially before the Board in February 2009.  The Veteran appealed the February 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Order, which granted a March 2010 Joint Motion for Vacatur and Remand (Joint Remand), the Court granted the Joint Remand.  The matter was again before the Board in August 2010.

The matter of entitlement to a right knee disability, to include as secondary to the Veteran's service-connected left ankle disability and/or left knee disability, comes before the Board from a June 2008 rating decision of the VARO in Denver, Colorado.  The Veteran filed a Notice of Disagreement to initiate an appeal in September 2008, and he perfected his appeal by filing a timely Substantive Appeal in March 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of entitlement to an increased rating for the Veteran's service-connected left ankle/heel disability, the Board observes that the March 2010 Joint Remand determined that the Board erred when it did not adequately explain how Diagnostic Code 5284 for "Foot injuries, other" could be used to account for the Veteran's left leg and ankle dysfunction, and erred in failing to consider whether a separate rating could be assigned for his disability affecting the musculature of the left lower extremity.  The parties to the Joint Remand specifically pointed to the finding at the February 2006 VA examination of "tenderness throughout the posterior tibial musculature" which the examiner appeared to relate to the Veteran's service-connected ankle disability.  The examiner also opined that "the Veteran has experienced calf muscle tendonitis ever since the 1991 surgery."  The Joint Remand noted that the Board erred by not discussing whether the Veteran's symptoms warranted a separate rating under 38 C.F.R. § 4.73, Diagnostic Code 5311 ("The Foot and Leg", Muscle Group XI).

In the August 2010 Board decision and remand, the Board remanded the matter of the service-connected left ankle/heel disability and instructed the agency of original jurisdiction (AOJ) to ask the February 2010 VA examiner to provide an addendum to the previous opinion (or a new examiner if the February 2010 examiner was not available).  The remand instructions directed the VA examiner to review the February 2006 VA examination report as well as a 2008 magnetic resonance imaging (MRI) report and provide clarification as to what, if any, disorders were found in the left leg during the examination and whether any such disorder is a residual of the Veteran's service-connected left ankle/heel disability.  A November 2010 "addendum" was provided.  The physician, J.R.M., reviewed the medical evidence of record, but instead of discussing the findings of the 2006 VA examination report ("tenderness throughout the posterior tibial musculature" and "calf muscle tendonitis since 1991 surgery"), J.R.M. focused on the findings of the February 2010 VA examination report and noted that the examiner found no evidence of "any issue with the shins."  J.R.M. did not discuss the tenderness noted in the Veteran's posterior tibial musculature or the calf muscle tendonitis noted during the February 2006 VA examination or address whether these findings were related to the service-connected left ankle/heel disability.  As such, the Board finds this examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided).  Furthermore, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the November 2010 VA examiner's opinion does not address the relevant findings, it is an inadequate opinion, and the prior remand orders have accordingly not been fulfilled.  As such, the Board finds that it is necessary to obtain another medical opinion.

With respect to the claim of entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left ankle and knee disabilities, the Board finds that the June 2012 VA examination report which addresses the etiology of the Veteran's right knee disability is inadequate.  The examiner opines that the Veteran's right knee condition is less likely than not "incurred in or caused by" the Veteran's left ankle and/or knee disabilities.  The rationale was that there is no documentation of right knee complaints during military service and that the onset of right knee symptoms was "a few years back."  The examiner also noted the Veteran's history of a slight/mild limp and stated that the limp was not significant enough to cause pathology/injury to the right knee.  He added that he believed the Veteran's right knee condition was most likely related to the physical requirements of working as a carpenter.  

While the examiner attempted to respond to the Veteran's claim for entitlement to service connection on a secondary basis, the opinion rendered is not clear.  The examiner says the right knee disability is not "incurred in or caused by" the left ankle and/or left knee disability, but as part of his rationale for this opinion, he notes that there were no right knee complaints during military service.  The examiner appears to be mixing up the opinion regarding the right knee's relationship (if any) to the left ankle and/or left knee disability with the opinion regarding the right knee's relationship (if any) to the Veteran's military service period.  

Moreover, the examiner does not address whether the Veteran's service-connected left ankle or left knee disability aggravated the Veteran's right knee condition.  In this regard, the Board notes that establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, the Court has indicated that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  

As such, the Board finds that a new VA examination and opinion is warranted to address the etiology of the Veteran's right knee disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to address the current scope his service-connected left ankle/heel disability.  The claims folder must be reviewed by the examiner in connection with the examination.  

* The examiner must specifically note the findings of "tenderness throughout the posterior tibial musculature" and "calf muscle tendonitis since 1991 surgery" noted by the February 2006 VA examiner and determine whether the Veteran has a diagnosed disability of the posterior tibial musculature or calf muscle tendonitis that is related to his service-connected left ankle/heel disability.  

* For any disability of the posterior tibial musculature or calf muscle tendonitis found on examination, the examiner should opine as to whether the diagnosed disability is at least as likely as not (a degree of probability of 50 percent or higher) caused by the Veteran's service-connected left ankle/heel disability.  

* The examiner must also opine as to whether the diagnosed disability is at least as likely as not (a degree of probability of 50 percent or higher) aggravated by the Veteran's service-connected left ankle/heel disability.  

* If aggravation is found, the examiner must determine the baseline level of severity of the disability prior to aggravation by the service-connected left ankle/heel disability.

* Finally, for any diagnosed disability of the posterior tibial musculature or calf muscle tendonitis found on examination, the examiner must address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the disability is etiologically related to the Veteran's active duty service period.

* All opinions must be supported by detailed reasoning, to include reference to relevant evidence of record as appropriate. 

2.  Arrange for the Veteran to undergo a VA examination to address the etiology of any right knee disability found on examination.  The claims folder must be reviewed by the examiner in connection with the examination.  

* For any right knee disability found on examination, the examiner must opine as to whether it is related to the Veteran's service-connected left ankle/heel or left knee disability, or to his active duty service period.  

* Specifically, the examiner should opine as to whether any diagnosed right knee disability is at least as likely as not (a degree of probability of 50 percent or higher) caused by the Veteran's service-connected left ankle/heel disability.  

* The examiner must also opine as to whether any diagnosed right knee disability is at least as likely as not (a degree of probability of 50 percent or higher) aggravated by the Veteran's service-connected left ankle/heel disability.  

* If aggravation is found, the examiner must determine the baseline level of severity of the disability prior to aggravation by the service-connected left ankle/heel disability.

* The examiner should also opine as to whether any diagnosed right knee disability is at least as likely as not (a degree of probability of 50 percent or higher) caused by the Veteran's service-connected left knee disability.  

* The examiner must also opine as to whether any diagnosed right knee disability is at least as likely as not (a degree of probability of 50 percent or higher) aggravated by the Veteran's service-connected left knee disability.  

* If aggravation is found, the examiner must determine the baseline level of severity of the disability prior to aggravation by the service-connected left knee disability.

* Finally, for any diagnosed disability of the right knee, the examiner must address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the disability is etiologically related to the Veteran's active duty service period.

* All opinions must be supported by detailed reasoning, to include reference to relevant evidence of record as appropriate. 

3.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


